Anders, C. J.
This was an equitable action brought by respondents to correct a description of land in a deed. Two only of the defendants, John Burns and Margaret Burns, his wife, have appealed. Their appeal is from the final judgment of the trial court, and from the whole thereof. Neither the testimony on which the cause was tried below, nor the objections or exceptions, if any, taken to reception or rejection of testimony, have been brought to this court by a statement of facts, settled and certified, as provided by law. Laws 1891, p. 347, l 22. Without the testimony which was before the court below, this court is unable to re-try the cause, and the judgment must, therefore, be presumed to be supported by the evidence, and to be right.' The decisions of this court in Enos v. Wilcox, ante, p. 44, and Cadwell v. First National Bank of North Yakima, ante, p. 188, are decisive of this case.
The judgment of the court below is affirmed.
Dunbar, Hoyt, Scott and Stiles, JJ., concur.